Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/22 has been entered.

Specification
The disclosure is objected to because of the following informalities: Paragraphs 152-158 of the specification disclose methods for the preparation of various sample terpolymers. The examples disclose both the weight and weight percent of the various monomers and initiators, but the weight percentages add up to more than 100%, and in some cases the total weight percentages disclosed for just the monomers add up to well over 100%. Applicant should confirm whether the weight percentages are correct, and clarify what the percentages are relative to, for example the total amount of reactants (monomers and initiators), the total amount of monomer, or a weight percentage of monomer in a carrier.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Roos (U.S. Pat. No. 6,403,746) in view of Suda.
        In column 1 lines 7-19 Roos discloses a polymeric ester compound with long-chain alkyl residues. From column 4 line 65 through column 5 line 56 Roos discloses that the monomer composition for the polymeric ester comprises 50 to 100% by weight of a monomer which is preferably alkyl (meth)acrylate where the alkyl group has 6 to 40 carbon atoms. When the (meth)acrylate is a methacrylate, it meets the limitations of left unit of claims 1-2 where P is methyl, X is carbonyl, and Y is –O(alkyl), where the alkyl group has 6 to 40 carbon atoms, overlapping the range recited for the claimed Y group. In column 6 lines 8-19 Roos discloses that the polymeric ester can further comprise an alkyl (meth)acrylate monomer where the alkyl group has 1 to 5 carbon atoms, meeting the limitations of the right unit of claims 1-2 for the case where T is hydrogen or methyl, J is carbonyl, B is O, and G is a C1-5 alkyl. 
In column 9 lines 38-40 Roos discloses that the polymers can be block copolymers, as recited in claim 3. In column 14 lines 1-8 Roos discloses that the polymers preferably have a polydispersity of 1 to 4.5, within the range recited in amended claim 1. In column 13 lines 54-67 Roos discloses that the polymers preferably have a weight average molecular weight of 1,000 to 1,000,000, preferably 10,000 to 500,000, overlapping the range recited in amended claim 1. 
	Roos discloses in column 6 lines 66-67 that the polymeric ester can comprise a comonomer, and in column 9 lines 27-28 discloses that the comonomer can be a fumaric acid diester, but does not specifically disclose fumaric acid diesters corresponding to the middle unit of claim 1. 
        Suda discloses in paragraphs 43 and 56-57 a polymer (B-2) which can comprise both methacrylate and fumarate monomers and which are useful in lubricant oils, as are the polymers of Roos. In paragraph 57 Suda discloses that the fumarate monomers can be diesters with alkyl groups of 1 to 22 carbon atoms, meeting the limitations of the middle unit of claim 1 where the number of carbon atoms in the hydrocarbon substituents of monomer (B-2-3) encompasses the 18 carbon atoms recited for the Q group in amended claim 1. In paragraph 56 Suda additionally discloses that suitable monomers for the polymer (B-2) can be a monomer (B-2-2), which is preferably an alkyl methacrylate ester where the alkyl group more preferably has 1 to 18 carbon atoms, meeting the limitations of the left unit of claim 1 where P is methyl, X is carbonyl, and Y is –OC1-18 alkyl, corresponding to the methacrylate ester unit of Roos. Based on the molecular weight disclosed for the polymer of Roos, and the relative weight percentages of the monomers disclosed by Roos, the number of repeat units of the methacrylate monomers and fumarate diester comonomer will at least overlap the ranges recited for m, n, and t of claim 1. The use of the fumarate diester monomer of Suda as the fumarate diester monomer in the polymer of Roos meets the limitations of claims 1 and 3.
	It would have been obvious to one of ordinary skill in the art to use the fumarate diester monomer of Suda as the fumarate diester monomer in the polymer of Roos, since Suda teaches that it can be polymerized with methacrylate monomers (B-2-2 of Suda) in order to form polymers useful in lubricant oils.
 
Response to Arguments
Applicant argues that Suda discloses a broad range of monomers and does not provide motivation to arrive at the specific monomeric units recited in the amended claims. However, as discussed in the rejection, Suda discloses the inclusion of the claimed fumarate diester monomer as a suitable fumarate diester monomer in a similar copolymer to that of Roos, and one of ordinary skill in the art therefore would have had motivation and a reasonable expectation of success in using the fumarate diester monomer of Suda as the fumarate diester monomer in the copolymer of Roos. Applicant argues that the claimed copolymer exhibits improved properties. While applicant does not specifically state that the improved properties are unexpected, it is noted that applicant has not met the requirements for a showing of unexpected results for the reasons stated in paragraph 4 of the office action mailed 4/20/22, which are incorporated here by reference.
Applicant argues that the compound of Roos would be “altogether different” from the claimed compounds, since Roos requires an ethylenically unsaturated ester compound of formula (I). The ethylenically unsaturated ester compound is a monomer unit from which the polymeric esters of Roos are derived; upon polymerization the units derived from this compound correspond to the left unit of the claimed polymer of claims 1-2. Since Roos discloses that the polymeric ester comprises 50 to 100% by weight of monomers from the ethylenically unsaturated ester compound of formula (I), Roos clearly teaches that the polymeric ester can include units derived from other monomers as discussed in the rejection. Applicant’s arguments are therefore not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771